Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claims 1, 9, and 16 is the inclusion of the limitation, “by comparing the device profile of the isolation environment against a device catalogue of the host machine to determine whether the host machine can provide compliant access to a device identified by the device profile according to requirements of the device profile” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 9, and 16.

Newly cited Lee et al. (US 2010/0146506) discloses “device of the plurality of peripheral devices 20 incorporates the profile information of the peripheral device” (paragraph [0051]).
Newly cited Jung et al. (US 2010/0058341) discloses “The virtual machine generates a list of peripheral apparatuses for the plurality of peripheral apparatuses, on the basis of the profile information collected from the plurality of peripheral apparatuses” (paragraph [0054]).

Each of prior arts cited above and of the records teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-8, 10-15, and 16-20 depending on claims 1, 9, and 16 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        1/14/2021